DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the objection to claim 9 has been withdrawn.
As a result of the amendment to the claims, the rejection of claims 2-4, 9, 12, 13, 14 and 17 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1-11, 13-21 are currently pending and rejected.

Terminal Disclaimer
The terminal disclaimer filed on August 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11109699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In this instance, claim 15 recites that there is an ingredient for the beverage, a drink related article or a sanitary-related article in a hollow cavity of the first pod portion.  Claim 1 recites that the first pod portion is in fluid communication with the open orifice of the drinking end of the second pod portion.  Therefore, the limitations of claim 15 together with claim 1, must be shown or the feature(s) canceled from the claim(s).  It is noted that only figure 8 shows an ingredient, drink related article or sanitary article in the first pod portion that is hollow but does not show a first pod portion that includes an opening at the attachment end in fluid communication with the open orifice of the drinking end of the second pod portion.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the pod” on the last line of the claim.  This limitation lacks proper antecedent basis as it is not clear which pod this is referring to.
Claim 15 recites, “the first pod portion includes a hollow cavity.”  The limitation is not clear if this is the same cavity as that recited on the last three lines of claim 1 or a different hollow cavity.
Claim 19 recites, “an opening at the attachment end of the first pod portion.”  The limitation is not clear if this is the same opening as that recited on the 3rd to last line of claim 1 or a different opening.
Claims 2-11, 13-21 are rejected based on their dependence to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 10, 11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brook (WO 0012404) in view of Suprina (US 20170071378). 
Regarding claim 1, Brook teaches, a convertible beverage container and drinking apparatus (see the abstract), the convertible beverage container and drinking apparatus comprising: 
a first pod portion having a base element (figure 6, item 18 near item 19) at a base end, a stem element extending from the base element (see figure 5 and 6 where there is a neck portion to 18 that can be construed as a stem element) and an attachment element (figure 5, 6, item 22) at an attachment end of the stem element oppositely disposed to the base end; and 
a second pod portion (figure 5, item 17) having an open orifice at a drinking end (figure 6, the opening above 24), the open orifice configured to fixably attach directly to the base element at the base end of the first pod portion (see figure 6, where the second pod portion 18 is directly attached to the base element of the first pod portion, at 19), and an attachment region (figure 5, 6, item 21, 23) oppositely disposed to the drinking end, the attachment region configured to fixably attach to the attachment element at the attachment end of the stem element of the first pod portion (see page 7, last paragraph  - “one or more pawl members 22 of the lid 20 may then engage in a groove 2 of the recess 22”); and 
at least one seal (see page 7, 3rd paragraph - “foil seal”).  It is also noted that the seal, as shown in figure 2A, at item 3 and 4 can also be construed as at least one seal, where it would have been obvious to one having ordinary skill in the art to modify the Figure 5 embodiment of Brook to use a threaded seal connection, because Brook teaches that such a connection can provide a liquid tight connection (see page 6, last paragraph onto page 7).
Brook teaches that the first and second pod portions are configured to alternately form (a) a pod configuration in which the second pod portion is at a bottom of the apparatus, the first pod portion is at a top of the apparatus and the base element at the base end of the first pod portion is fixably attached directly to the open orifice at the drinking end of the second pod portion with the at least one seal disposed between the first and second pod portions to form a seal therebetween (see figure 5-6) and (b) a stemware configuration in which the first pod portion is at the bottom of the apparatus, the second pod portion is at the top of the apparatus and attachment element at the attachment end of the stem element of the first pod portion is fixably attached to the attachment region of the second pod portion (see page 7 last paragraph onto page 8)  to form a stemware drinking vessel having a foot, a stem and a bowl in which the base element of the first pod portion forms the foot of the stemware drinking vessel, the stem of the first pod portion is the stem of the stemware drinking vessel and the second pod portion forms the bowl of the stemware drinking vessel. That is, because Brook teaches that the first pod has a widened base element with a narrowed neck portion, this first pod when attached at 23 of the second pod, forms the foot and the stem, with the second pod forming the bowl.  In the pod configuration the first pod portion includes an opening at the attachment end (see figure 5-6, item 20) that is in fluid communication with the open orifice of the drinking end of the second pod portion to form a hollow cavity within the pod.  That is, because the seal 24 is positioned below the opening and as the lid 20 is removable (see page 7, 4th paragraph), Brook discloses that the first pod 17 hollow and in fluid communication with the open orifice of the drinking end of the second pod.
Regarding the limitation of, “wherein the base element includes a cropped overhang configured to accommodate a bottom ring when the convertible beverage container and drinking apparatus is in the stemware configuration,” it is noted that Brook teaches that instead of the bead as shown in figure 6, item 19, that the engagement between the two portions of the container and drinking apparatus can be threaded, as shown in figure 2a, which also discloses a cropped overhang.  This threaded configuration would also have been configured to accommodate a bottom ring, and would also have provided a seal between the first and second pod portions.   
If it could have been construed that this was not a cropped overhang, Suprina also teaches at figure 4A, item 114 is seen to have a cropped overhang, similar to that shown in Applicant’s figure 21C.  As shown in figure 1B of Suprina, the attachment element of the first pod portion has been fixed to the attachment region of the second pod portion to form a seal between the first and second pod portions, and the cropped overhang of the base element (114) would have been “configured” to accommodate a bottom ring in the stemware configuration.  It is noted that the claim does not positively recite that the convertible beverage container and drinking apparatus has a bottom ring, but only that the base element cropped overhang should be configured to accommodate a bottom ring.  In this regard, as Suprina teaches a cropped overhang in the base element, it is seen that such an overhang would clearly have been configured to accommodate a bottom ring in the stemware configuration.  Brook and Suprina are both directed to convertible beverage container and drinking apparatus and Suprina, like Brook, also teaches a first pod that can attach to a bottom of a second pod that has a drinking opening (Suprina figure 1B).  Brook already teaches the concept of using a threaded overhang to provide a seal between the two elements (see figure 2A, page 3, 1st and 2nd paragraph) and where such elements can be used in combination with a seal such as a foil seal (see page 3, 3rd and 4th paragraph; page 6, last paragraph onto page 7).  
To thus modify the embodiment of figures 5-6 of Brook in view of the teachings of Brook and Suprina so as to have a cropped overhang with a threaded seal would thus have been obvious to one having ordinary skill in the art as an obvious matter of engineering and/or design based on known expedients for how to provide a leakage free connection between the two elements of the container.
Regarding claim 10, Brook teaches that the attachment element at the attachment end of the first pod portion can be attached via a press-fit attachment (see figure 5, 6 and 8, item 22 and 23) to form the stemware drinking vessel.  Additionally, it is noted that Suprina also teaches wherein the attachment element at the attachment end of the first pod portion is configured to fixably attach to the attachment region of the second pod portion via a press-fit attachment to form the stemware drinking vessel (see paragraph 53 where it is taught that the engagement can be a pressure-fit; figure 3A-3B).
Regarding claim 11, the claim differs from Brook in specifically reciting “a clip-in ring configured to be seated in the attachment region of the second pod portion and to engage with the attachment element of the first pod portion.”  
However, Suprina teaches that there can be a clip-in ring (see figure 3B, item 310, paragraph 54 - “retaining ring”) configured to be seated in the attachment region of the second pod portion (see figure 3B) and to engage with the attachment element of the first pod portion (see paragraph 54 - “pressure-fit engagement”).  To thus modify Brook and use another expedient for engaging the attachment region of the second pod with the attachment element of the first pod would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known structural expedients for how to secure a first pod to the bottom of a second pod.
Regarding claim 13, Brook teaches that in the pod configuration the second pod contains a beverage or an ingredient for a beverage (see figure 6, item 24 and page 1, 2nd paragraph).  Additionally, Suprina teaches that, in the pod configuration, the second pod portion (116) can contain a beverage or an ingredient for a beverage such as a liquid (see figure 6, item 608; paragraph 35 - “a bottom portion of the pod (which optimally may be pre-packaged with an ingredient for a mixed beverage, such as a liquid or powder mixer)”; paragraph 61).
Regarding claim 14, Brook teaches that the second pod portion includes a removable seal to hold the ingredient in the second pod portion (see figure 6, item 24 - foil seal).  Suprina also teaches that the second pod portion further includes a removable seal to hold the ingredient in the second pod portion (see figure 8, item 704; paragraph 62).
Regarding claim 15, the claim differs from Brook in specifically reciting that the first pod portion includes a hollow cavity containing at least one of an ingredient for the beverage, a drink-related article or a sanitary related article. 
However, Suprina teaches a convertible beverage container the first pod portion includes a hollow cavity containing a drink related article or sanitary related article (see figure 8, item 804, 806) and where the first pod portion can be construed to be in fluid communication with an open drinking end of the second pod portion (see figure 8, item 802 and paragraph 63).  Brook teaches that the drink container is useful for containing a beverage within a container but then being able to serve the beverage by converting the container into stemware, such as at sporting events (see page 1, last paragraph onto page 2)   (see figure 1A, item 108; paragraph 37).  To thus modify Brook in view of Suprina’s teachings and include a sanitary or drink related article within the upper portion (17) of Brook’s container would have been obvious to one having ordinary skill in the art, as a matter of convenience such that additional articles that are known to be used with beverages can be easily accessible. 
Regarding claim 16,  the claim differs from Brook in specifically reciting the first and second pod portion are metal.  However, Suprina teaches that the first pod portion and the second pod portion are metal (see paragraph 7, 37, claim 9, “metal”).  To thus modify Brook and use other known materials used for a similar purpose would have been obvious to one having ordinary skill in the art as a substitution of conventional materials of construction for convertible beverage containers.
Regarding claim 17, Brook teaches a bottle shaped convertible beverage container with the bowl of the second pod portion is shaped as a bowl portion (see figure 5, item 17). As shown in figures 5 and 6, the pod configuration can be construed as forming a shape that resembles a champagne bottle, with the bowl portion 17 can be construed as resembling a bowl portion of a champagne flute.
If it could have been construed that the claim differed in specifically reciting that “the bowl of the second pod portion is shaped as a bowl portion of a champagne flute and wherein the stemware configuration forms a champagne flute and the pod configuration forms a champagne bottle,” it is further noted that the purpose of Brook’s convertible container is to provide a drink container, such as a wine bottle, but which can be converted into a wine glass (see at least, page 2, 1st full paragraph).  Champagne is also known to be considered wine, such that modification of the specific shape of Brook’s container to resemble a “champagne bottle” would have been an obvious matter of engineering and/or design.  Nonetheless, it is noted that Suprina teaches that the bowl of the second pod portion is configured to have a shape associated with a specific type of drink, such as a champagne flute (see figures 5A-5H; paragraph 60).  Suprina thus teaches that it has been known and desirable to provide a convertible container where the bowl portion can resemble the shape of other known types of drinking articles.  Therefore, modification of Brook in view of Suprina’s teachings would have been obvious to one having ordinary skill in the art, for the similar purpose of providing a desired shape to the article that resembles other known types of drinking articles.
Regarding claim 19, Brook teaches a cap to seal an opening at the attachment end of the first pod portion (see figures 7 and 8).  It is noted that Suprina teaches a cork or cap to seal an opening at the attachment end of the first pod portion in the pod configuration (see figure 1A, item 104; paragraph 37 - “twist-off cap, a cork, or a locking tab”).
Regarding claim 20, figure 5 and 6 of Brook can be construed to read on the bowl of the second pod portion is shaped as a bowl portion of a wine glass, especially as wine glasses can take many forms.  Since Brook teaches that the upper portion 18 is secured into the bottom of the lower portion 17, via attachment 22 and 23, Brook is seen to teach a stemware configuration that forms a wine glass and a pod configuration that forms a wine bottle (as shown in figure 5 and 6). 
Regarding claim 21, Brook teaches that the second pod portion can contain beer (see page 1, l2nd paragraph), which is well known to be a carbonated beverage.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Brook (WO 0012404) as the primary reference, and in further view of Happe (US 2689469).
Regarding claim 2, the claim differs from the Brook/Suprina combination in reciting, “further comprising the bottom ring, wherein the bottom ring is configured to attach to the base element.” 
However, Happe teaches providing a bottom ring (see figure 7, item 110) which can be attached to a cropped overhang of a bottom of a container for holding beverages (see figure 7, item 111; column 2, lines 32-41) for the purpose of providing added stability to the container when placed on various surfaces (see column 1, lines 1-3, 19-27) and which can also serve as a coaster (see column 1, lines 28-30).
To thus modify the Brook/Suprina combination and to provide a bottom ring that can be attached to the cropped overhang of base element would have been obvious to one having ordinary skill in the art, for the purpose of providing additional stability when placing the container on various surfaces.
Regarding claim 3, which recites that the bottom ring is configured to attach to the base element with the cropped overhang via screw-on attachment, it is noted that Happe teaches that the ring can be threaded onto the cropped overhang (see column 2, lines 32-41 - “threaded connection”).  Brook suggests a threaded engagement between the first and second pod portions (see figure 2A) and Suprina teaches that the cropped overhang can be a threaded connection.  Therefore, the combination in view of Happe further suggests a threaded bottom ring to be attachable to a threaded connection for the purpose of providing added stability to the container when in use.

Claim 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Brook (WO0012404) as the primary reference, and in further view of Lerner (US 2905351).
Regarding claim 2, the claim differs from the Brook/Suprina combination in reciting, “further comprising the bottom ring, wherein the bottom ring is configured to attach to the base element.” 
However, Lerner teaches a bottom ring (see figure 1, 3, item 4,10,11) that can be attached to a cropped overhang of a base element (see figure 2, item 12) of a container that can be used for holding drinks (see column 1, lines 21 - “drinking glasses”) and where the bottom ring can be snapped onto the cropped overhang (see column 1, lines 30-35), for the purpose of being able to distinguish one’s container (see column 1, lines 21-25) and where the bottom ring can also provide added stability (column 1, lines 47-51).  
To thus modify the Brook/Suprina combination, which also teaches that the cropped overhang can be a snapfit type overhang (see Brook figure 6, item 19; Suprina paragraph 56), and to provide a bottom ring attachable to the cropped overhang, as taught by Lerner would thus have been obvious to one having ordinary skill in the art for the purpose of providing added stability as well as for being able to distinguish one’s container.
Regarding claim 4, in view of Lerner, the combination teaches the bottom ring is configured to attach to the base element with the cropped overhang via press-on attachment.
Regarding claim 5, Lerner teaches that the ring can be of different colors or decorated (see column 1, lines 21-22), which thus reads on the bottom ring including an embellishment.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Brook (WO 0012404) as the primary reference, and in further view of Rajendran (US 20190337675). 
Claim 6 differs from the Brook/Suprina combination in specifically reciting, “a top ring configured to attach to a top-drinking end of the second pod portion when the convertible beverage container and drinking apparatus is in the stemware configuration.”
However, Brook suggests a top portion of the second pod portion can be threaded (see figure 2A, item 3, 4).  Suprina already teaches that a top portion of the second pod portion can be a threaded portion (see figure 4A; paragraph 56).  
Rajendran teaches at figure 5, that there can be a top ring (item 52, 54) that is threaded to threads of a drink container, for the purpose of facilitating the beverage to be drank through the ring (see paragraph 21-22).  Rajendran teaches that the insulating materials serve keep cool beverages cool and hot beverages hot (paragraph 19).  To thus modify the Brook/Suprina combination and to provide a top ring as taught by Rajendran would thus have been obvious to one having ordinary skill in the art for facilitating drinking of the beverage through the container while also using the top ring for keeping the desired temperature to the beverage. 
Regarding claim 7, in view of Rajendran, the combination teaches the top ring is configured to attach via screw- on attachment (see paragraph 21-22 of Rajendran).

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Brook (WO 0012404) as the primary reference, and in further view of Newton (US 20210127871) and Richards (GB 463450).
Claim 6 differs from the Brook/Suprina combination in specifically reciting, “a top ring configured to attach to a top-drinking end of the second pod portion when the convertible beverage container and drinking apparatus is in the stemware configuration.”
However, Suprina already teaches that a top portion of the second pod portion can be a press-fit portion (see figure 4A; paragraph 56). 
Newton teaches a rim attachment for sanitary purposes, where the ring can snap onto the rim (see the abstract). Richards also teaches rings applied to a rim of a drinking container, which can be press-fit thereon (see page 2, lines 15-26).  
To thus modify the Brook/Suprina combination and to provide a top ring that can attach to a top drinking end of the second pod portion when in the stemware configuration would thus have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the rim of the drinking end was sanitary.
 Regarding claim 8 the combination applied to claim 6 above teaches wherein the top ring is configured to attach via press-on attachment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 6 above, which relies on Brook (WO 0012404) as the primary reference, and in further view either Rajendran (US 20190337675), or Newton (US 20210127871) and Richards (GB 463450), and in further view of Zeidan (US 20170360226).
Regarding claim 9, it is noted that Rajendran and Newton and Richards have been relied on as already discussed above with respect to claims 6-8 to teach a top ring.
Claim 9 differs in specifically reciting that the top ring includes “an embellishment.”
However, Zeidan teaches ring attachments for the rim of a drink container (see figure 4) where the attachment can have indicia or color thereon (see paragraph 25 and 26).  To thus modify the combination and to provide some form of indicia or color would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, for the purpose of providing some added form of aesthetics to the container and top ring.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Brook (WO 0012404) as the primary reference, and in further view of Mowbray (WO 9834846 - cited on IDS), Prager (US 2412833), Hunt (US 4264007) or Rosenthal (US 1680341).
Regarding claim 15, the claim differs from Brook in specifically reciting that the first pod portion includes a hollow cavity containing at least one of an ingredient for the beverage, a drink-related article or a sanitary related article. 
However, Suprina teaches a convertible beverage container the first pod portion includes a hollow cavity containing a drink related article or sanitary related article (see figure 8, item 804, 806) and where the first pod portion can be construed to be in fluid communication with an open drinking end of the second pod portion (see figure 8, item 802 and paragraph 63).  Additionally, Mowbray teaches a beverage container, that can include a closure that has a drink-related article therein (see page 2, lines 6-21, page 3, lines 13-15) where the article can be a promotional item (and is thus construed to be “drink related” because it has been associated with the drink container) (see page 3, lines 23-34; figure 1 and 2). 
To thus modify the Brook/Suprina combination and to include a drink-related article such as a promotional item affixed to the cover would have been obvious to one having ordinary skill in the art, for the purpose of providing added promotion to beverage container.  Such a modification would have resulted in the first pod portion of Brook having an opening that is in fluid communication with an opening of the second container while also having a hollow cavity that contains a drink related article.  
Prager teaches a closure that includes an additive for flavoring a beverage (see figure 4, item 16; column 1, lines 29-37), and where the additive container would have still allowed for the opening of the first pod portion of Brook to have been in fluid communication with the opening of the second pod portion.  Hunt similarly teaches an drink related additive (see figure 5, item 80) where the opening 78 of the first pod portion 70 is still in fluid communication with the remainder of the pod.  To thus modify the combination and to include an additive chamber within a hollow cavity of the first pod portion would have been obvious to one having ordinary skill in the art for the purpose of providing differing flavoring to the beverage.
Rosenthal teaches a drink container where a hollow cavity of the first pod portion (see figure 5, item a, item b) includes a drink-related article, such as a drinking tube (see page 1, lines 70-82).
To thus modify the combination and to include “a hollow cavity” to the first pod portion that includes a drinking tube would have been obvious to one having ordinary skill in the art, for the purpose of providing another expedient by which the contents of the container can be consumed.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Brook (WO 0012404) as the primary reference, and in further view of Park (US 20130306587). 
Claim 18 differs from the Brook/Suprina combination in specifically reciting that the at least one seal includes at least one o-ring and/or at least one gasket.
It is noted however, that Brook teaches that in the pod configuration, that the second pod portion (17) can have an ingredient therein, such as a beverage.  Brook also teaches that the engagement between the two portions can occur via a threaded seal (see figure 2A, item 3, 4) and can further include an o-ring for preventing leakage (see page 6, 1st full paragraph and page 6 last paragraph onto page 7).
Park teaches a base element (figure 1, 3, item 20, 33,35) that includes an o-ring (see figure 7, item 60; paragraph 38 “ring-type”).  Park teaches the cropped overhang can be useful for providing a liquid tight seal between the upper and lower portions of the container (see paragraph 38).  Therefore, to modify the Brook/Suprina combination and include an o-ring at the at least one seal would have been obvious to one having ordinary skill in the art for the purpose of providing a liquid tight seal.  

Response to Arguments
On page 6 of the response, Applicant urges that the combination that relies on Suprina as the primary reference does not teach the currently claimed apparatus structure.  
This argument is moot in view of the new grounds of rejection necessitated by the amendment to the claims.
On pages 6-7 of the response Applicant urges that the obviousness-type double patenting rejections relying on the ‘341 and ‘958 U.S. Patents are improper because both patents require a separate second container to be attached to the first pod portion to act as the stem of the stemware drinking vessel in the stemware configuration and the currently claimed invention includes a stem with an opening at the attachment end that is in fluid communication with the open orifice of the drinking end of the second pod portion to form a hollow cavity. 
In view of the amendment to the claims, the obviousness-type double patenting rejections in view of U.S. Patent No. 9504341 and U.S. Patent No. 10455958 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2996208 and US 3089605 disclose beverage containers convertible from a pod configuration to a stemware configuration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792